DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed January 17, 2022. As directed by the amendment: Claims 41 and 62 have been amended. Claims 1-40, 42, 43, 49-61, and 63 have been cancelled. Claims 41, 44-48, 62, and 64-67 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41 and 44-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodds et al. (US 2011/0245835), herein referred to as Dodds.
Regarding claim 41, Dodds discloses a cut guide (100’) (figures 2A and 2B) for cutting a femur (102), the cut guide (100’) comprising an anterior portion (see figure 2B below) configured to (i.e. capable of) engage a resected anterior surface of the femur (considered functional), an inferior portion (see figure 2B below) extending from the anterior portion (see figure 2B below) and configured to (i.e. capable of) engage an inferior portion of the femur (considered functional), a pair of cutting slots (125, 126) configured to (i.e. capable of) guide a cutting tool to the femur to create cuts to prepare the femur to receive an implant, and a member (128 or 129) extending outward from one of a medial or a lateral edge of a body (104’) of the cut guide (100’) (figure 2A) to engage and reference a medial or lateral surface of the femur (102), the member (128 or 129) integrally formed with the body (104’) (figures 2A and 2B).

    PNG
    media_image1.png
    525
    782
    media_image1.png
    Greyscale

Regarding claim 44, Dodds discloses wherein the cut guide (100’) forms an aperture (116 or 118) configured to (i.e. capable of) receive a pin (120 or 122) therethrough (figure 2B).
Regarding claim 47, Dodds discloses wherein the cutting slots (125, 126) extend through the inferior portion of the cut guide (100’) (see figure 2B above).
Regarding claim 48, Dodds discloses wherein the anterior portion (see figure 2B above) includes a bone mating surface (figure 2A) that is substantially planar (figure 2A), the bone mating surface (figure 2A) configured to (i.e. capable of) engage the resected anterior surface of the femur (considered functional).

In an alternative view: 
one of a medial or a lateral edge of a body (104’) of the cut guide (100’) (figure 2A) to engage and reference a medial or lateral surface of the femur (102), the member (128 or 129) integrally formed with the body (104’) (figures 2A and 2B).

    PNG
    media_image2.png
    525
    782
    media_image2.png
    Greyscale


Regarding claim 45, Dodds discloses wherein the aperture (116) extends through the anterior portion (see figure 2B above) of the cut guide (100’).
Regarding claim 46, Dodds discloses wherein the cut guide (100’) forms a second aperture (118) configured to (i.e. capable of) receive a pin (122) therethrough, the second aperture (118) extending through the anterior portion (see figure 2B above) of the cut guide (100’).
Regarding claim 48, Dodds discloses wherein the anterior portion (see figure 2B above) includes a bone mating surface (figure 2A) that is substantially planar (figure 2A), the bone mating surface (figure 2A) configured to (i.e. capable of) engage the resected anterior surface of the femur (considered functional).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 and 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrante (US 5,709,689) in view of Dodds (US 2011/0245835).

Yet, Ferrante lacks a member extending outward from one of a medial or a lateral edge of a body of the cut guide to engage and reference a medial or lateral surface of the femur, the member integrally formed with the body.
However, Dodds teaches a member (128 or 129) extending outward from one of a medial or a lateral edge of a body (104’) of a cut guide (100’) (figures 2A and 2B) to engage and reference a medial or lateral surface of a femur (102) (figures 2A and 2B), the member (128 or 129) integrally (defined as “belonging as a part of the whole” by Dicitonary.com) formed with the body (104’) (figures 2A and 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrante’s cut guide with a member extending outward from one of a medial or a lateral edge of a body of the cut guide to engage and reference a medial or lateral surface of the femur, the member integrally formed with the body as taught by Dodds, since such a modification would provide additional securement of the cutting guide to the bone/femur.

Regarding claim 45, the modified Ferrante’s cut guide has wherein the aperture (83 of Ferrante) extends through the anterior portion (29 of Ferrante) of the cut guide (the modified Ferrante’s cut guide) (figure 1 of Ferrante).
Regarding claim 46, the modified Ferrante’s cut guide has wherein the cut guide (the modified Ferrante’s cut guide) forms a second aperture (another element 83 of Ferrante) configured to (i.e. capable of) receive a pin (85 of Ferrante) therethrough (col. 6, ll. 8-12 of Ferrante), the second aperture (another element 83 of Ferrante) extending through the anterior portion (29 of Ferrante) of the cut guide (the modified Ferrante’s cut guide) (figure 1 of Ferrante).
Regarding claim 47, the modified Ferrante’s cut guide has wherein the cutting slots (63, 67 of Ferrante) extend through the inferior portion (25 of Ferrante) of the cut guide (the modified Ferrante’s cut guide) (figure 1 of Ferrante).
Regarding claim 48, the modified Ferrante’s cut guide has wherein the anterior portion (29 of Ferrante) includes a bone mating surface (31 of Ferrante) that is substantially planar (figures 1, 2, 5-7, 9-11 of Ferrante), the bone mating surface (31 of Ferrante) configured to (i.e. capable of) engage the resected anterior surface (15 of Ferrante) of the femur (13 of Ferrante) (figure 6 of Ferrante).

Claims 62 and 64-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrante (US 5,709,689) in view of Lavallee et al. (US 2006/0122617), herein referred to as Lavallee, and further in view of Dodds (US 2011/0245835).
Regarding claim 62, Ferrante discloses a cut guide (11) for cutting a femur (13) (figures 1-11), the cut guide (11) comprising an anterior portion (29) configured to (i.e. capable of) engage a resected anterior surface (15) of the femur (13) (figure 6), an inferior portion (25) extending from the anterior portion (29) and configured to (i.e. capable of) engage an inferior portion (17) of the femur (13) (figure 6), a first cutting slot (see figure 1 below), a second cutting slot (see figure 1 below), a third cutting slot (see figure 1 below), and a fourth cutting slot (see figure 1 below) each configured to (i.e. capable of) guide a cutting tool (19, 45) to the femur (13) to create cuts (figures 6-9) to prepare the femur to receive an implant (col. 1, ll. 7-9).

    PNG
    media_image3.png
    562
    582
    media_image3.png
    Greyscale

Yet, Ferrante lacks a member extending outward from one of a medial or a lateral edge of a body of the cut guide, the member being patient-specific to engage and reference a medial or lateral surface of the femur.
However, Lavallee teaches a member (39) extending outward from one of a medial or a lateral edge of a body of the cut guide (30) (¶47, ¶55, figure 2) to engage and reference (defined as “an act or instance of referring” by Dictionary.com) a medial or lateral surface of the femur (20) (figure 2).

The modified Ferrante’s cut guide further lacks a detailed description on the member being patient-specific. 
However, Dodds teaches the general teaching of cutting guides being patient specific (Abstract) and prior to beginning the surgical procedure, a patient specific instrument is manufactured, so that the attachment areas of the instrument are patient specific and allow the instrument to uniquely attached to the patient’s bone (¶140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ferrante’s cut guide to be patient specific as taught by Dodds, since such a modification would allow the cut guide to uniquely attach to the patient’s bone (¶140).
Regarding claim 64, the modified Ferrante’s cut guide has wherein the cut guide (the modified Ferrante’s cut guide) forms an aperture (83 of Ferrante) configured to (i.e. capable of) receive a pin (85 of Ferrante) therethrough (col. 6, ll. 8-12 of Ferrante).
Regarding claim 65, the modified Ferrante’s cut guide has wherein the aperture (83 of Ferrante) extends through the anterior portion (29 of Ferrante) of the cut guide (the modified Ferrante’s cut guide) (figure 1 of Ferrante).

Regarding claim 67, the modified Ferrante’s cut guide has wherein the cutting slots (see figure 1 of Ferrante above) extend through the inferior portion (25 of Ferrante) of the cut guide (the modified Ferrante’s cut guide). 

Response to Arguments
Applicant's arguments filed January 17, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 5-6, under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, of the Remarks are directed to claims 62 and 64-67 and the combination of references (Ferrante in view of Lavallee). Thus, the Examiner has relied upon the combination of references (Ferrante in view of Lavallee and further in view of Dodds) to teach applicant’s amended features, see Office Action above.
Applicant’s arguments on pages 6-9, under 35 U.S.C. 103, of the Remarks are directed to amended claims 41 and 62. Applicant argues that “neither Ferrante, Lavallee, nor a combination thereof teach or suggest "a member extending outward from one of a medial or a lateral edge of a body of the cut guide to engage and reference a medial or lateral surface of the femur, the member integrally formed with the generally claimed, Lavallee teaches a member (39) extending outward from one of a medial or a lateral edge of a body of the cut guide (30) (¶47, ¶55, figure 2) to engage and reference (defined as “an act or instance of referring” by Dictionary.com) a medial or lateral surface of the femur (20) (figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775